Case 2:20-cv-02815-SHL-atc Document 1-1

@). CT Corporation

TO: Denise Skogstrom

Brightview Companies
BG cE 300

Filed 11/11/20 Page1lof13 PagelID5

Service of Process
Transmittal
10/19/2020

CT Log Number 538414692

 

 

980 JOLLY RD
BLUE BELL, PA 19422-1904

RE: Process Served in Tennessee

FOR: _ Brightview Landscape Development, Inc. (Domestic State: CA)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

SIGNED:
ADDRESS:

For Questions:

ELIZABETH MOORE and JAMES B. MOORE, Pltfs. vs. BRIGHT VIEW HOLDINGS, INC., et
al., Dfts. // To: Brightview Landscape Development, Inc.

None Specified
Case # CT416120

Personal Injury - Failure to Maintain Premises in a Safe Condition
C T Corporation System, Knoxville, TN

By Process Server on 10/19/2020 at 07:31

Tennessee

None Specified

None Specified

CT has retained the current log, Retain Date: 10/19/2020, Expected Purge Date:
10/24/2020

Image SOP

Email Notification, Denise Skogstrom denise.skogstrom@brightview.com

C T Corporation System
1209 N Orange St
Wilmington, DE 19801-1120

866-401-8252
EastTeam2@wolterskluwer.com

Page 1 of 1/ MZ

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is
responsible for interpreting said dacuments and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents.
Case 2:20-cv-02815-SHL-atc Document 1-1 Filed 11/11/20 Page2of13 PagelD6

 

 

 

 

 

N
e (CIRCUITICHANCERY) COURT OF TENNESSEE
140 ADAMS AVENUE, MEMPHIS, TENNESSEE 38103
; FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS =<".
: _ SUMMONS IN CIVIL ACTION %
ra
_pocretne Ol YiglaO Divorce | Ad Damnums
ELIZABETH MOORE and ; . | BRIGHTVIEW HOLDINGS, INC.:;
BRIGHTVIEW ENTERPRISE SOLUTIONS, LLC;
(PaPESIE: MOGs BRIGHTVIEW LANDSCAPE DEVELOPMENT,
VS INC.:

BRIGHTVIEW LANDSCAPE SERVICES, INC.;-and |
BRIGHTVIEW LANDSCAPES, LLC;

 

 

 

 

 

 

Plaintiff(s) Defendant(s)

Method of Service:
al
Shelby County Sheriff

missioner of Insurance ($)
ecretary of State ($)

Other TN County Sheriff (8)
Private Process Server

Other _

($) Attach. Required Fees“ *

You are hereby summoned and required to defend ,a civil action by filing your answer with the Clerk of the Court and

 
 

TO: (Name and Address of Defendant (One defendant per summons))

BRIGHTVIEW LANDSCAPE DEVELOPMENT, INC.
c/o CT Corporation System, Agent for Service

300 Montvue Road

Knoxville, TN 37919

   
 
 
  

 

 

 

 

 

serving a copy of your answer to the Complaint on Ben L. Daniel, Daniel Law Firm . Plaintiff's

attomey, whose addressis 145 Court Ave #201, Memphis, TN 38103

telephone 901/525-5555 within THIRTY (30) DAYS after this summons has been served upon you, not including the day
of service. If you fail to do so, a judgment by default may be taken against you for the relief demanded in the Complaint. ,
Le. ya T D. GIPSQ

  
 

, Clerk / DONNA RUSSELL, Clerk and Master

TESTED AND ISSUED _10) 7 farao By

TO THE DEFENDANT:

NOTICE; Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice:

Tennessee law provides aten thousand dollar ($10,000) personal property exemption from execution or seizure to satisfy ajudgment. Ifa judgment
should be entered against you in this action and you wish to claim property as exempt, you must file a written list, under oath, of the items you wish
to claim as exempt with the Clerk of the Court. The list may be filed'at any time and may be changed by you thereafter as necessary, however, unless
it is filed before the judgment becomes final, it will not be effective es to any execution or gamishment issued prior to the filing of the list. Certain
items are automatically exempt! by law and do not need to be listed. These include items of necessary wearing apparel (clothing) for yourself and
your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family Bible and school books. Should any of these
items be seized, you would have the right-to recover them. If you do not understand your exemption right or how to exercise it, you may wish to seek

the counsel of a lawyer.

,0C.

FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 222-2341

1, TEMIIKA D. GIPSON / DONNARUSSELL, Clerk of the Court, Shelby County, Tennessee, certify this to bea true and accurate copy as filed this
20

TEMIIKA D. GIPSON , Clek / DONNA RUSSELL, Clerk and Master By: , D.C.
Case 2:20-cv-02815-SHL-atc Document 1-1 Filed 11/11/20 Page 3o0f13 PagelD7

+e

 

 

-42 “RETURN.OF SERVIGE.OF SUMMONS :39i<-
we? (AHR BR At rue. "HeGare er
| HEREBY CERTIFY THAT | HAVE SERVEDAHE WITHIN: SUMMONS: <u ant reo
By delivering on the day of ‘OCT 19% a & =! a 20'Fr_at

s

Ml. acopy of the summons

 

at?

 

anda copy of the Compleint to.the following Defendant gett

Ne ae hp 8

 

   

 

 

 

 

 

 

 

 

| . ; yg te “ry _ rns ~ ‘4 RDS aad
i : : _ = we lS aA
re hee ett IGE ye 7 .
RES om, at, 4 Y). Ban of ¢ i
feGraure ofp pefson aeaeniing sane, Ve Te. eae Sao anne person to serve Oe
t
Yow jr at not
a ot jks ho ee Nae hate th So
"Ao =e 4 . ’ ;
ae ! Wee fia Ca . " “bas é = All hs eA ; eis Pree ee
at ah 7,2 2 wee SR sh eG ade OM OTe 9,
2 a hae ya, hg ey
ee = RETURN OF NON-SERVICE OF SUMMONS TO IW
wet met Keo Ta 09 4 ‘ :
| HEREBY CERTIFY-THAT 1 BREAD FERED THE WITHIN SUMMONS:
u OD
To the named Defendant _.
Pott ey, Me ta der Fat al ae et bate ee te tho Ua 8 She ot tbe,
because “ie nbeaiel i is (ate) not to be found in this COuinty after diligent search and inquiry for'the following
|reason(s): 0 an . “7 Was ‘ | rt Ore. \ eh Ob pet. wes. ay hd mut oe a

 

This day of CUEN bis pele, prot NONE uo, . US savin the

 

 

 

 

eo - oe OG Se ut ow a a tt we ee eee ‘* fad
ah hoa hee ORR TL bbe teats Ba > ee, ee LS we ron J
Sette a “0 “ul ” wftyty ie 1 jo. . By: = -
me Fe boats verat d cr en i Sheriff or other authorized person to serve process
7 304 abo f,
-_ = ae
fey :
we Re ga “eae ab 2
| pao ck e'* & > hoy gee OR See Ly Mt Ls Se. cw ty 1 gta HD et
Soe ep EET BA nr RE De Pet fe WT ee 8 ro vrs rod
Pi . OU gaa, atta ett! oe yTebds wie we 6 ye reoe eT ac ‘ o » ray
Poe ae tee tea fea ee | Ch OU ny er oo ety ate
yoga Re Re ERE te te so. a. 7 tee wk Bot aue
-~ +» . -* rade o eine ee 4 + wogar & ren - we ots ‘ 2 Pe "2 “nd 4
it see Soa hae tere dae tee aa fe TA ah wh oe 6 2 a" Ai
oe '
ee ree) veg tte . et faa
ie an IR sey ed 7 - Wee ee dt aE © Vay 6 at We he
Ay

ca i oak nee BF ag Wow. ASW yt
Case 2:20-cv-02815-SHL-atc Document 1-1 Filed 11/11/20 Page 4of13 PagelD 8

IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 

 

ELIZABETH MOORE and
JAMES B. MOORE,
Plaintiff,
vs. , CT- 4] lel 20 viv

JURY DEMAND

BRIGHTVIEW HOLDINGS, INC.;
BRIGHTVIEW ENTERPRISE

SOLUTIONS, LLC; BRIGHTVIEW
LANDSCAPE DEVELOPMENT, INC.;
BRIGHTVIEW LANDSCAPE SERVICES,

INC.; AND BRIGHTVIEW LANDSCAPES, LLC;

 

Defendants.

 

COMPLAINT

 

TO THE HONORABLE JUDGES OF THE CIRCUIT COURT OF SHELBY COUNTY,
TENNESSEE:

COMES NOW your Plaintiffs, Elizabeth Moore and James B. Moore, and sue the
Defendants BrightView Holdings, Inc., BrightView Enterprise Solutions, LLC, BrightView
Landscape Development, Inc., BrightView Landscape Services, Inc. and BrightView Landscapes,

LLC, for her cause of action and would show to the Court as follows: °
Case 2:20-cv-02815-SHL-atc Document 1-1 Filed 11/11/20 Page5of13 PagelID9

rd

JURISDICTION AND VENUE
1. This Complaint is for damages sustained by Plaintiff, Elizabeth Moore and James B.
Moore, as the direct and proximate result of a fall occurring in Memphis, Shelby, Tennessee, on the
22"4 day of November 2019. Jurisdiction is conferred upon this Honorable Court by virtue of
Tennessee Code Annotated §16-10-101. This Honorable Court is the proper forum with respect to
venue as prescribed by Tennessee Code Annotated §20-4-101, in so much as the cause of action

arose in Shelby County, Tennessee, and in so much as the Defendants are doing business in

Memphis, Tennessee.

PARTIES

2 Elizabeth Moore and James B. Moore are resident citizens of Memphis, Sheiby,
Tennessee, residing at 292 Ridgefield, 38111.

3. BrightView Holdings, Inc., BrightView Enterprise Solutions, LLC, BrightView
Landscape Development, Inc., Bright View Landscape Services, Inc. and BrightView Landscapes,
LLC are foreign entities, authorized to do and doing business in Memphis, Shelby County,
Tennessee, whose principal offices are located at 980 Jolly Road Suite 300, Blue Bell, PA 19422,
and whose registered agent for service is CT Corporation System, 300 Montvue Road, Knoxville,

TN 37919.
Case 2:20-cv-02815-SHL-atc Document 1-1 Filed 11/11/20 Page6of13 PagelD 10

FACTS AND ACTS OF NEGLIGENCE

 

4. That on or about the 22" day of November 2019, Plaintiff Elizabeth Moore was on
the property of FedEx World Headquarters located at 3610 Hacks Cross Road in Memphis, Shelby
County, Tennessee. While Plaintiff was entering a building on the property, she tripped and fell on
a sprinkler head that was protruding from the ground approximately 8 inches adjacent to the
intersection of paved walkways. The area was dark and unlit, and the sprinkler head was also dark
and impossible to see. Plaintiff's foot caught onto the sprinkler head, causing her to fall forward
face first onto the pavement as she was unable to break her fall. Plaintiff's face hit the pavement,
causing serious and permanent injuries to her face and chin. There was no waming sign in the area.
That said premises Plaintiff was patronizing were in a dangerous condition, and that said dangerous
condition caused Plaintiff's serious injuries. That Defendants had actual and constructive notice of
this dangerous condition and had failed to do anything to correct said dangerous condition.
Defendants were responsible for designing and maintaining the property’s landscape and the
landscape equipment including the irrigation systems on the property. The sprinkler head was
placed in a position adjacent to two sidewalks where people are known to walk. The sprinkler head
was raised up — the fall occurred in November therefore Defendants had months to discover the

negligent malfunction of its own equipment.

=a
Case 2:20-cv-02815-SHL-atc Document 1-1 Filed 11/11/20 Page 7of13 PagelD 11

FIRST CAUSE OF ACTION
VIOLATION OF COMMON LAW NEGLIGENCE
5. That the actions of the Defendants were the proximate cause of this accident and that
they were guilty of one or more of the following acts of common law negligence which were the
proximate came of the injuries to the Plaintiff:

a) That the Defendants, by and through their agents, servants and/or
employees failed to maintain the premises in a safe and prudent manner, whereby
promoting a proper and safe place for the patrons lawfully upon the premises.

b) That the Defendants failed to exercise reasonable and ordinary care
in the design, inspection, and maintenance of said premises when they knew or
should have known that same was in poor condition.

c) That the Defendants were guilty of negligence in that they carelessly
failed to exercise due care and caution required of a reasonable prudent
businessperson under the same or similar circumstances.

d) That the Defendants were guilty of negligence in that they failed to
inspect said premises after actual or constructive notice was given as to their
dangerous state.

e) That the Defendants were negligent in that their negligent conduct,
by and through their agents, servants and/or employees resulted in the existence of a

dangerous condition and an unreasonable risk of harm to the Plaintiff.
Case 2:20-cv-02815-SHL-atc Document 1-1 Filed 11/11/20 Page 8of13 PagelD 12

f) That the Defendants, by and through their agents, servants and/or
employees, failed to take the affirmative duty to take reasonable steps to inspect the
premises for the dangerous condition, and to keep the premises in a safe condition.

g) That the Defendants, by and through their agents, servants and/or
employees, knew or should have known of the hazardous condition which is the
subject of this lawsuit, and with this actual or constructive notice should have

warned the Plaintiff of the hazardous and dangerous condition.

SECOND CAUSE OF ACTION
6. That the Defendants, engaged in the business of landscape property
design/maintenance are strictly liable for injuries resulting from the dangerous condition which
existed on the premises and such was the direct and proximate cause of the injuries and the damages
to the Plaintiff in the following particulars:

a) That the Defendants engaged as the party responsible for
maintenance and care of the landscaping and irrigation system(s) on the premises
located at 3610 Hacks Cross Road, Memphis, Shelby County, Tennessee, are liable
for injuries proximately caused by a defect in the premises and the injuries resulting
from the use of the premises by the Plaintiff was reasonably foreseeable by the

Defendants.
Case 2:20-cv-02815-SHL-atc Document 1-1 Filed 11/11/20 Page9of13 PagelD 13

b) That the Defendants knew the premises were unsafe and that they
were not safe as an ordinary invitee would expect when used in an intended and
reasonably foreseeable manner.

c) That the defect is one that was hidden at the time or may not be
understood or readily apparent to the ordinary prudent person.

d) The Defendants had a duty to perform reasonable inspections to the
premises and to inform the Plaintiff of the dangerous conditions.

e) The Defendants had a duty to warn Plaintiff and others in her

position of dangerous conditions and failed to do inform Plaintiff of the dangerous

conditions.

THIRD CAUSE OF ACTION

7. That the Defendants engaged as the party responsible for maintenance and care of
the landscaping and irrigation system(s) on the premises located at 3610 Hacks Cross Road,
Memphis, Shelby County, Tennessee, and engaged in the business of maintaining said property, are
negligent per se, for violations of building, health and safety codes. The injuries were the direct
result of failure to comply with the codes, and such was the direct and proximate cause of the
injuries and damages to the Plaintiff in the following particulars:

a) That there was a duly enacted code, statute, or ordinance, which

covered the building or conditions at that time.
Case 2:20-cv-02815-SHL-atc Document 1-1 Filed 11/11/20 Page 10o0f13 PagelD 14

b) The premises, on which the accident occurred, did not conform to the
requirements set forth in the code, statute, or ordinance, and resulted in a defective
or dangerous condition.

c) The dangerous condition proximately caused the Plaintiff's injuries.

d) It was the express intent of the code, statute, or ordinance, to protect

' the Plaintiff and others in her class, from dangerous conditions that caused her

injuries.

FOURTH CAUSE OF ACTION
RES IPSA LOQUITUR

8. The Plaintiff does not propose to be bound by her specific allegations of negligence

as set forth herein above, but rather in connection therewith and alternatively relies upon general
allegations as to the Fuse of the fall upon the theory of Res Ipsa Loquitur. The premises located at
3610 Hacks Cross Road, Memphis, Shelby County, Tennessee, and its operation was under the
management and control of the Defendants at the time of the fall. The fall was not one that in the
ordinary course of events occurs, and if the Defendants, who had the management and control of
said premises, had used the care required by law towards persons in the class of the Plaintiff, the
fall, together with the resulting injuries and damages would not have occurred. The circumstances
afford enough evidence in the absence of explanation that the fall arose from want of ordinary care
upon the part of the Defendants. Such negligence was the proximate cause of the injuries sustained

by Plaintiff and the damages resulting.
Case 2:20-cv-02815-SHL-atc Document 1-1 Filed 11/11/20 Page11of13 PagelD 15

FIFTH CAUSE OF ACTION
DAMAGES
9. The Plaintiffs, Elizabeth Moore and James B. Moore, incorporate by reference, the
allegations contained herein above as fully as though the same were set forth at length and in full
verbatim and hereby states that as the proximate and direct result of the negligence and illegal acts
of the Defendants, BrightView Holdings, Inc., BrightView Enterprise Solutions, LLC, BrightView
Landscape Development, Inc., BrightView Landscape Services, Inc. and BrightView Landscapes,
LLC, Plaintiffs have suffered the following damages:

a) Numerous serious, painful, and permanent injuries.

b) Necessary medical treatment promulgated by health care providers.

c) The Plaintiff has endured pain and suffering and will continue to do
so in the future.

d) The expenses of health care providers, certain pharmaceutical
products and medicines prescribed by physicians, which were reasonable and
‘tlecessary certain transportation expenses to and from certain health care providers,
which were reasonable and necessary, and other certain out-of-pocket expenses, the
nature and amount of yet to be determined.

e) Loss of consortium.
Case 2:20-cv-02815-SHL-atc Document 1-1 Filed 11/11/20 Page12o0f13 PagelD 16

SIXTH CAUSE OF ACTION

 

PRAYER FOR RELIEF
WHEREFORE, PREMISES CONSIDERED, PLAINTIFFS RESPECTFULLY
REQUEST:

10. Plaintiff Elizabeth Moore demands judgment against the Defendants BrightView
Holdings, Inc., BrightView Enterprise Solutions, LLC, BrightView Landscape Development, Inc.,
BrightView Landscape Services, Inc. and BrightView Landscapes, LLC, in the amount of
$500,000.00, consequential, incidental damages, but not limited to:

a) Medical expenses — past, present and future

b) Loss of wages -- past, present and future

c) Loss of earning capacity -- past, present and future

d) Pain and suffering -- past, present and future

e) Loss of enjoyment of life -- past, present and future

f) Permanent injury and loss of use — past, present, and future.
g) Loss of consortium.

11. ‘Plaintiff James B. Moore demands judgment against the Defendants BrightView
Holdings, Inc., BrightView Enterprise Solutions, LLC, BrightView Landscape Development, Inc.,
BrightView Landscape Services, Inc. and BrightView Landscapes, LLC, in the amount of
$50,000.00, consequential, incidental damages, but not limited to:

a) Medical expenses -- past, present and future

b) Loss of wages -- past, present and future
Case 2:20-cv-02815-SHL-atc Document 1-1 Filed 11/11/20 Page130f13 PagelD 17

c) Loss of consortium.

 

12. That Plaintiffs, Elizabeth Moore and James B. Moore, demand judgment against the
. Defendants BrightView Holdings, Inc., BrightView Enterprise Solutions, LLC, BrightView
Landscape Development, Inc., BrightView Landscape Services, Inc. and BrightView Landscapes, |
LLC, in the amounts of $500,000.00 and $50,000 respectively, and request a jury to try this cause.

13. That this Court award such other and further relief to which Plaintiffs may be

entitled.

Respectfully submitted,

 

  

is, Tennessee 38103
901-525-5555 (phone)
901-525-7642 (fax)

Ben@DanielLawFirm.com

-10-
